*** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***


                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               13-DEC-2019
                                                               08:05 AM




            IN THE SUPREME COURT OF THE STATE OF HAWAI I

                                  ---o0o---



                          IN THE INTEREST OF AB



                              SCWC-XX-XXXXXXX

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; FC-S NO. 15-0007)

                            DECEMBER 13, 2019

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

              OPINION OF THE COURT BY RECKTENWALD, C.J.

                             I.   INTRODUCTION

            This case requires us to address the proper

consideration and weight of a hānai 1 relationship in the context

of a child welfare proceeding.        We conclude that a hānai relative


      1
            “Meaning ‘to feed’ or ‘to nourish,’ hānai refers to a child who is
reared, educated, and loved by someone other than the child’s natural
parents.” Native Hawaiian Law: A Treatise 1140 (Melody Kapilialoha MacKenzie
with Susan K. Serrano, D. Kapua ala Sproat, eds., 2015) (citation omitted).
      *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

who is a child’s resource caregiver has an interest in that

child’s custody sufficient to allow intervention in such

proceedings under Rule 24(a)(2) of the Hawai i Family Court Rules

(HFCR).     In addition, we conclude that, when conducting a best

interest of the child analysis, family courts must consider that

child’s hānai relationships.

             The case involves a 7-year-old child, AB, who is now

12.    After a short time in foster care, AB reunified with her

father and lived in a home with him, his longtime girlfriend, KL,

and their child, AB’s younger half-sister.            AB’s father moved out

a few months later, but AB, as keiki hānai 2 of KL, remained in

the same home with her.        AB lived there for over a year until the

family court changed her placement to her maternal great-aunt and

-uncle’s home in New Hampshire.

             At the hearing changing AB’s placement, KL

unsuccessfully urged the family court to recognize her interest

in the proceeding.3       KL appealed, and the ICA vacated the family

court’s order denying intervention, holding that because KL had

filed a petition to adopt AB, she had a sufficient interest in

AB’s custody or visitation to intervene as a matter of right.                  KL

filed an application for certiorari seeking this court’s further

review.     She argues that, in addition to her pending adoption

petition, her status as a hānai relative conferred a substantive


       2
             As discussed further below, KL’s hānai status is undisputed.
       3
             The Honorable Darien W.L. Ching Nagata presided.

                                        2
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

interest in AB’s placement.

             We accepted certiorari to clarify that the family court

should have allowed KL to intervene during AB’s placement hearing

based in part on her status as AB’s hānai parent.            The family

court committed an additional error when it failed to examine

AB’s best interests prior to changing her placement to New

Hampshire.    And, as part of the best interests analysis, the

family court should have considered AB’s hānai relationships.

                              II.    BACKGROUND

             AB was born to her mother, SH (“Mother”), and her

father, JB (“Father”), on September 21, 2007.           Mother and Father

were never married.      AB has two younger maternal half-siblings,

PD and Baby,4 from Mother’s other relationships.           Mother is

originally from New Hampshire and has a large extended family

there, including her aunt, SH.         Father is from Hawai i and has

Native Hawaiian ancestry.       Father began a relationship with the

petitioner, KL, who also has Native Hawaiian ancestry, when AB

was around three years old.         The parties agree that KL is AB’s

hānai relative.5




      4
            Baby was placed in a separate resource home, and was adopted by
his foster family.
      5
            Because KL’s hānai status is undisputed, we need not determine
exactly what relationships will be recognized as hānai in the context of child
welfare proceedings. As noted further below, Hawai i statutes, administrative
rules, and historical materials on Native Hawaiian law define the term “hānai”
slightly differently. We do not here decide between these definitions, nor do
we limit the applicability of the rule announced herein to relationships
factually identical to the relationship between KL and AB.

                                       3
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

A.    Family Court Proceedings

        1.   Initiation of Foster Custody

             On January 29, 2015, shortly after Mother gave birth to

Baby, the Department of Human Services (“DHS” or “Department”)

initiated protective proceedings with respect to Mother’s three

children, including AB, by filing a Petition for Temporary Foster

Custody.     The family court granted temporary foster custody.

        2.   Reunification with Father

             AB was unable to live with Father when the Department

initiated protective proceedings because Father was living at his

parents’ home, and his father was a registered sex offender.

However, Father began actively looking for housing, and AB and

Father had regularly scheduled supervised visits.             In accordance

with a family service plan, Father engaged in services with the

hopes of reunifying with AB.

             According to a March 3, 2015 Ohana Conference Report,

Father and AB had “a strong support in [Father]’s partner, [KL].”

Father and KL had been in a relationship for several years, and

they had a child together, TL (AB’s paternal half-sister).               In a

June 5, 2015 Safe Family Home Report, the Department stated that

AB “asked Father if she can live with him, and she also asked her

[paternal] half-sister’s mother, [KL], if she can live with her

as well.”     Father and KL began renting a home together in late

2015.

             On January 26, 2016, the family court approved the


                                       4
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

Department’s permanency plan to reunify AB with Father, as Father

was “continu[ing] to work on services that will assist [him] with

reunification.”

           On March 2, 2016, KL underwent a psychological

evaluation to determine her ability to parent AB.           KL indicated

that she had been involved in AB’s life for approximately five

years, and that during her periods of separation with Father, KL

kept in touch with AB and Mother so that AB and TL could have

contact.   The Safe Family Home Report dated May 23, 2016 stated,

“The evaluation did not find any deficits in [KL’s] ability to

take care of [AB][.]”

           On March 18, 2016, AB was reunified with Father, TL,

and KL under an award of Family Supervision, as the Department

found, and the court agreed, that Father was able “to provide a

minimally safe family home for [AB] at this time with the

assistance of a court-ordered service plan.”

     3.    SH’s First Motion to Intervene

           On February 19, 2016, AB’s maternal great-aunt, SH,

filed a Motion to Intervene.       SH argued that she was entitled to

intervene pursuant to HFCR Rule 24. 6       SH sought to intervene to


     6
           HFCR Rule 24 states in relevant part:

           Upon timely application anyone shall be permitted to
           intervene in an action when the applicant claims an
           interest relating to the . . . custody, visitation, or
           parental rights of a minor child which is the subject
           of the action and the applicant is so situated that
           the disposition of the action may as a practical
           matter impair or impede the applicant’s ability to
                                                                (continued...)

                                     5
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

ensure that the court was aware of “the concerns of the maternal

extended family” and “to give [the] [c]ourt and the Department

another placement option[.]”           SH claimed that she was “not

seeking custody” and “only want[ed] to support [PD’s and AB’s]

fathers and be a second option if necessary[.]”              SH noted,

however, that she had “submitted the necessary paperwork (which

the Department is mandated to consider) necessary to be

considered a placement option,” and she argued that she “has the

legal right to seek custody, should that become necessary,

pursuant to [HRS] § 571-46(a)(2).” 7           DHS opposed SH’s Motion to

Intervene.8       The court denied the Motion without explaining its

reasoning.

      4.       Reinstatement of Foster Custody

               On May 20, 2016, the Department submitted a report to


      6
          (...continued)
               protect that interest, unless the applicant[’]s
               interest is adequately represented by existing
               parties.

      7
            HRS § 571-46(a)(2) states that in any proceeding where the custody
of a minor child is in dispute, “[c]ustody may be awarded to persons other
than the father or mother whenever the award serves the best interest of the
child.”
      8
            On March 22, 2016, the Department filed a memorandum in opposition
to SH’s motion to intervene, arguing that SH did not have a right or
permission to intervene under HFCR Rule 24(a) or (b). The Department argued,
“The movant has no right to custody, visitation, nor is she the parent of
these children. . . . She has no legal interest. As a matter of fact Movant
asserted in her moving papers that she does not want custody.”

            The Department also argued that SH improperly relied on   HRS § 571-
46 to support her position. “Movant has asserted that she does not    intend to
interfere or obtain custody. More importantly this statute section    does not
apply as these children have never lived with the movant[;] she has   never had
de facto custody of the children.”

                                         6
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

the court in advance of the next hearing.          The Department

reported that Father and KL “are unsure at this point if they are

going to stay together[.]”       The Department noted, however, that

both “have agreed to co-parent their daughter and [AB], whatever

the outcome.       [KL] has been very loving and involved with [AB],

and the girl is bonded with her.”         At the time, the Department

recommended continuing family supervision.

               AB continued to live with KL.     The Department reported

that “[AB] is doing well, and bonded with [KL].           [KL] would like

to become [AB’s] special licensed resource caregiver.” 9            While

the Department noted that “Father has had visits with [AB], and

helps co-parent her,” it changed its recommendation from

continued family supervision to foster custody, given Father’s

new living arrangement - back at home with his father.

               After a hearing held on June 2, 2016, the family court

placed AB in foster custody and formalized AB’s “placement with

her hanai relative, [KL].”

               Over four months later, on October 17, 2016, the

Department reported that Father had “not engaged in services or

moved back into the family home since the last hearing held on

June 2, 2016.”       The Department indicated, “As a result, [AB] is

in Foster Custody with the DHS, but was able to remain in [KL]’s

care.       [KL] applied for, and qualified to be, a DHS special



        9
            17 HAR § 1625 provides for licensing of foster families as
“resource caregivers.”

                                      7
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

licensed resource parent to [AB].        [AB] is very bonded with [KL],

who is the mother to [AB]’s half sister, and has known her

several years prior to placement.”

             The Department further reported that since the last

review period, Father had minimal contact with KL and DHS, and

had not followed through with any recommended services.            The

report provided, “[AB] has visits with paternal and maternal

relatives and enjoys spending time with them.          [KL] makes efforts

to ensure [AB] has family visits with her relatives” and “has

made efforts to encourage Father to see his daughter, but without

success.”

             The report noted that AB’s maternal relatives,

including her maternal great-aunt, SH, recently visited AB and PD

in Hawai i.    “Maternal great aunt has expressed to this worker

her concerns for [AB], and has requested to be considered for

permanent placement since [Father] has not successfully reunified

with his daughter.    An [Interstate Compact on Placement of

Children (ICPC) study] has been generated by the DHS in order to

consider her request.”

        5.   Termination of Parental Rights, Permanent Plan, and
             Order Awarding Permanent Custody to the Department

             On November 2, 2016, the Department filed a Motion to

Terminate Parental Rights, which was set for hearing on March 10,

2017.    Attached to the Motion was a Permanent Plan dated




                                     8
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

November 1, 2016.10     As outlined in the Plan, the Department’s

permanency goal for AB was for “[p]arental rights to be divested

at the next court hearing” and for AB “to be under permanent

placement with DHS by the next court hearing.”           In relevant part,

the plan stated:

           Child’s current situation
           [AB], nine-years-old, is a smart, outgoing and active
           young lady. She has demonstrated a lot of resiliency
           and is doing very well in her current placement.
           Prior to this placement, she had been living in a DHS
           general licensed resource home with her sister, PD,
           before they were both reunified with their respective
           fathers. [AB] has bonded with [KL], and considers her
           to be her hanai aunty. [KL] has a younger daughter by
           [Father], so [AB] is able to live with her half-
           sister, as well.

           . . .

           Connections
           Besides living with [her paternal half-sister, TL],
           [AB] has visits with [her maternal half-sister, PD],
           as well as other extended maternal and paternal
           family. [AB] has not had visits with her parents for
           several months due to their lack of contact.

           . . .

           Placement

           . . .

           Assessment of the safety of the child’s placement:
           There are no safety indicators in this current
           placement at this time. A Safety of Placement
           Assessment completed on October 26, 2016, indicates


     10
            Pursuant to HRS § 587-27, the Permanent Plan “is a specific
written plan, prepared by an appropriate authorized agency,” that must set
forth information about the plan for the child in foster custody. Among other
things, the Permanent Plan must include “[a] position as to whether the court
should order an adoption, guardianship, or permanent custody of the child,”
and “[t]he objectives concerning the child, including, but not limited to,
stable placement, education, health, therapy, counseling, birth family . . .
culture, and adoption, guardianship, or preparation for independent living.”

                                      9
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

          this home is safe and appropriate for [AB].

          . . .

          Has the current placement been identified as the
          Child’s permanent placement?
          The child’s current placement is a possible permanent
          placement, as [KL] has expressed the desire to adopt
          [AB].

          . . .

          Is the Child’s placement stable?
          The placement is considered a stable placement at this
          time.

          . . .

          PERMANENCY PLANNING

          A.   DHS efforts to finalize permanency plan

          . . .

          5. Indicate all in-state and out-of-state placement
          options reviewed and considered.

          Maternal family members11 from the mainland
          participated in two Ohana Conferences, and were
          willing or able to provide [AB] a long-term, safe
          family home. An ICPC has been generated in order to
          explore this as an option.

          . . .

          7. Efforts made to include and inform [AB] of the
          proposed permanent plan or transition plan in a manner
          that was age-appropriate.

          [AB] is very happy in her current placement, and has
          expressed to DHS that she would like to remain in
          [KL]’s care.

          On February 27, 2017, prior to the hearing on the

Department’s Motion for Termination of Parental Rights and



     11
          This appears to refer to SH and JH.

                                    10
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

proposed Permanent Plan, the Department filed a Safe Family Home

Report.12   The content and tone of this report differed from the

November 2016 Permanent Plan in that it emphasized the

willingness of AB’s maternal great-aunt to adopt her, but did not

mention KL’s expressed desire to do the same.           This report also

failed to mention AB’s ties to her half siblings or extended

paternal family.     The Department did not explain this shift in

focus from KL toward AB’s maternal relatives.

            On March 10, 2017, the court held a hearing on the

Motion to Terminate Parental Rights.         KL attended; 13 Mother and

Father did not.     After hearing evidence and argument, the court

stated its findings, divested Father and Mother of their parental

rights, appointed the Department as permanent custodian of AB,

and adopted the terms of the November 2016 Permanent Plan, which

appeared to favor placement with KL.         The court dismissed Mother

and Father as parties and set a permanency review adoption

hearing for August 3, 2017.14

      12
            The Safe Family Home Report has two parts. “The first section is
the narrative discussion of the information requested by the Safe Family Home
Guidelines” set forth in HRS § 587A-27. DHS Child Welfare Services Procedures
Manual § 3.3. “The second section is a listing of the guidelines as they
appear in HRS [§] 587-25.” Id. The guidelines were originally set forth in
§ 587-25 but were moved to § 587A-27 in 2010.
      13
            KL had the authority to attend this hearing pursuant to HRS
§ 587A-14(d), which provides that “[t]he child’s current resource family is
entitled to participate in the proceedings to provide information to the
court, either in person or in writing, concerning the current status of the
child in their care.”
      14
            It is not clear from the record whether this date was meant to be
a hearing on a specific pending adoption petition or merely a permanency
hearing required under HRS § 587A-31(a) to be held “every six months [ ] if
                                                                (continued...)

                                     11
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

            On April 3, 2017, the court entered its written Order

Awarding Permanent Custody, which contained the same findings and

conclusions stated in its oral ruling, but also included Finding

of Fact G, which stated, “Currently there is no responsible and

competent substitute family willing and able to assume the duties

of permanent custody of the child[.]”

      6.    Proposal to Visit New Hampshire

            On March 17, 2017, one week after the hearing, the

Department submitted a letter to the court proposing that AB

visit her relatives in New Hampshire during her summer vacation.

The letter requested travel from June 1, 2017 to July 7, 2017,

and explained:

            [AB]’s maternal great aunt and uncle, [SH] and [JH],
            are interested in adopting [AB]. The [Department]
            would like to allow the child to spend some time with
            them beforehand, to get better acquainted. The DHS
            believes this would help the child and the extended
            family prepare for this transition before the adoption
            hearing. [SH] has agreed to escort [AB] both to and
            from New Hampshire for this trip.

            If the extended visit goes well, [SH and JH] have
            agreed to fly back to Hawai i to attend the adoption
            hearing, then take [AB] back with them to their home
            in New Hampshire. The DHS was awarded Permanent
            Custody of [AB] on March 10, 2017.

            The adoption hearing is scheduled for August 3, 2017,
            at 2 p.m. A home study by the DHS, via an ICPC, was
            completed on January 18, 2017, which found [SH’s] home
            appropriate for placement.

            On March 22, 2017, twelve days after the termination


      14
       (...continued)
the child remains in the permanent custody of the department or an authorized
agency.”

                                     12
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

hearing, the Department submitted a report to the court regarding

AB’s status.    The report noted that AB’s maternal great-aunt, SH,

has “continued to express great desire and interest in [AB]’s

well-being” and that AB’s visit to New Hampshire over summer

break will “allow them the opportunity to bond as well as explore

possible permanent placement, if all goes well.”            The report also

noted, however, that KL, “as well as [the father of AB’s maternal

half-sister, PD], have also expressed interest in adopting [AB].

All of these placements are under consideration by the DHS, and a

decision is hoped to be made by the next review hearing.”

            On April 3, 2017,15 AB’s GAL, Kay Iopa, submitted a

status report to the court concerning the Department’s travel

request.   The GAL stated:

            On March 23, 2017, I reviewed a file stamped travel
            letter/order. Said document indicates I was
            contacted. That is true. However, the document omits
            the fact that I strongly opposed the travel as
            scheduled.

            Further, I also oppose the permanent placement of [AB]
            in her current foster home. Repeated efforts have
            been made to discuss this with DHS, but DHS disregards
            GAL’s concerns.[16]


      15
           The GAL dated the letter and the certificate of service April 4,
2017. However, the letter was file-stamped by the court on April 3, 2017 at
10:52 a.m.
      16
            This was the first instance in the record in which the GAL
directly stated her opposition to AB’s permanent placement with KL. She did
not explain why she was opposed. However, between the November 2016 Permanent
Plan, which was favorable to KL, and the GAL’s April 2017 opposition to AB’s
placement with KL, KL had requested respite care for “seven to ten days” due
to AB’s behavioral challenges. DHS Case Manager Michelle Starosky denied KL’s
request and indicated that placing AB with another resource caregiver for that
time would be detrimental to her. Respite care was thus not utilized. After
this incident, DHS “began to look more seriously at the other [placement
                                                                (continued...)

                                     13
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***



            It would appear that the Court will need to make
            appropriate rulings regarding travel and adoption at a
            contested hearing.

            On May 8, 2017, the GAL filed a Motion to Modify Travel

Order or Alternatively Advance Adoption Hearing, asking that AB

remain in New Hampshire after she arrives, rather than returning

to Hawai i, pending adoption by her maternal extended relatives.

In the GAL’s declaration, she explained in relevant part:

            3. [SH] and [JH] . . . have repeatedly told me they
            want to adopt [AB].

            4. A home study was conducted in January 2017 and [SH
            and JH’s] home was found appropriate for placement;

            5. I am aware that DHS has arranged for [AB] to visit
            [SH and JH] in New Hampshire for less than 30 days
            this summer;

            6. As GAL, I find this visit is appropriate as [AB]
            has never been to New Hampshire and her only contact
            with [SH and JH] has been during their trips to
            Hawai i and by telecommunication;

            7. However, I have grave concerns about the travel
            schedule which leaves [AB] and [SH and JH] in a state
            of monthly cross-continental travel and uncertainty;
            and

            8. Therefore, as GAL, I believe it is in [AB’s] best
            interest to remain in New Hampshire till the August 3,
            2017 adoption hearing or advance the adoption hearing
            to July 7, 2017 when [AB] is scheduled to return to
            Hawai i.



      16
       (...continued)
options]” for AB.

            The GAL’s April 2017 report also did not address AB’s wishes with
respect to the New Hampshire visit or her permanent placement. As of this
point, the most recent indication in the record of AB’s wishes is in the
November 2, 2016 Permanent Plan, which stated: “[AB] . . . has expressed to
[DHS] that she would like to remain in [KL]’s care.”

                                     14
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

            A hearing on the GAL’s motion was scheduled for

June 22, 2017.17    The length of AB’s trip to New Hampshire was

therefore not entirely settled by the time her trip began on

June 11, 2017.

      7.    SH’s Second Motion to Intervene

            On June 14, 2017, a few days after AB arrived in New

Hampshire, SH filed a second Motion to Intervene. 18

            The Department filed a memorandum in opposition to this

motion, arguing that SH did not establish that she had a right to

intervene pursuant to HFCR Rule 24(a) or permission to do so

pursuant to Rule 24(b).19      After a hearing on June 22, 2017, the


      17
            The hearing on this motion was held on July 13, 2017.
      18
             Citing communication issues with the Deputy AG, SH sought to be a
party to ensure “that appropriate coordination and communication may take
place and so that [SH and JH] have a representative . . . to advocate for them
with regard to this matter.” SH argued that she had a right to intervene
under Hawai i Rules of Appellate Procedure (HRAP) Rule 24(a)(2) due to her
interest in adopting AB. “In light of the fact that the DHS is considering [SH
and JH] as adoptive parents for [AB],” SH argued, “they have a cognizable
legal interest in the custody of [AB].”

            Moreover, SH argued that she and her husband had a right to
intervene because of their blood relationship to her. According to SH, if she
were “not permitted to intervene at this time,” then her “interest in making
sure that [AB] is placed in a safe and loving home that is prepared to be a
permanent placement may not receive adequate consideration[.]” SH argued that
“[d]ecisions regarding placement and/or adoption made without [SH’s] input
. . . could impair or impede” her ability to protect her interest in adopting
AB.

            Further, SH argued that she should be considered a “party”   to the
case pursuant to HRS § 587A-4, which defines a “party” to include “any   other
person . . . if the court finds that such person’s participation is in   the
best interest of the child.” SH argued that allowing her to intervene    would
be in AB’s best interests because it would require the court to decide   as soon
as possible which home placement is best for AB.
      19
            In addition, the memorandum states that “DHS is already addressing
[SH]’s concerns. She is being informed of case status, offered phone
                                                                (continued...)

                                     15
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

court denied SH’s motion.

      8.     July 13, 2017 Hearing

             On July 13, 2017, the Family Court held a status

hearing on the GAL’s Motion to Modify Travel Order or

Alternatively Advance Adoption Hearing.          Shortly after the

hearing began, the GAL and the Department stated that they both

now agreed to change AB’s foster placement to New Hampshire and

continue the adoption hearing.        KL, who was in attendance, then

caught the court’s attention and indicated she would like to

speak.     Over the Department’s and GAL’s objections, the court

allowed KL to provide her input on AB’s situation based on KL’s

status as AB’s resource caregiver.

             KL presented a statement emphasizing her prominent role

in AB’s life, “not only as a resource caregiver but as a hanai

auntie, stepmom, and mother of her biological paternal half

sibling, [TL], who she currently resides with.”            KL stated that

“[AB] also sees paternal family regularly, aunties, uncles,

cousins, as well as my family who have hanaied her as their own.”

KL went on to say that she felt “as if nobody is looking into

[AB’s] life here and now and exactly how much she is thriving but

instead assuming her life will be better in New Hampshire.”              KL

asked that the family court “make things pono with this case” and



       19
          (...continued)
visitation and was allowed to have the child for one week while she was on
Hawai i Island and it is my belief that the child is having her first visit in
[their] home now.”

                                      16
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

requested “a restraining order be placed on this case to keep

things status quo, have [AB] [ ] flown back to Hawaii until this

matter gets properly addressed by the court and provide me time

to seek adequate legal counsel.”         She further stated that she

“provided for and love[s] [AB] and want[s] to continue to love

and provide for [her] through adoption.”         KL stated:

          [AB] was told, as was I, by [DHS Case Manager Michelle
          Starosky], that she would be in New Hampshire for a
          month to allow her time to visit and get to know them,
          to see if there was a possibility she may want to live
          there . . . I realized I had been outright lied to,
          manipulated and suppressed[.]

          When KL finished, the family court stated, “Okay. Thank

you for that input.”     The court did not rule on or further

acknowledge KL’s requests, nor did it orally state any findings

or issue any orders.

     9.   July 31, 2017 Order Continuing Permanent Custody and
          Changing AB’s Placement to New Hampshire

          On July 31, 2017, the Family Court entered an Order

Continuing Permanent Custody, which modified AB’s placement from

KL’s home to the State of New Hampshire, with SH and JH.            The

Order did not mention KL’s requests from the hearing. 20


     20
          The Order is somewhat cryptic.   It is reproduced here:

           / Under the circumstances that are presented in this
          case, DHS has made reasonable efforts to finalize the
          permanency plan which in this case is permanent out of
          home placement;

           | It is in the best interests of the child that the
          prior award of permanent custody be continued in her
          new placement located in New Hampshire with [SH and
          JH];
                                                               (continued...)

                                    17
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

      10.      Petitions for Adoption

               On August 21, 2017, the Department filed a Petition for

Adoption of AB by SH and JH, FC-A No. 17-1-0029.               The hearing was

scheduled to take place September 7, 2017. 21

               Previously, on July 13, 2017, KL had filed a pro se

petition for non-consent adoption of AB, FC-A No. 17-1-0019.                 It

appears that there was no Notice of Hearing or Certificate of

Service with this petition.

      11.      KL’s Motion to Intervene

               On August 21, 2017, KL, having obtained counsel, filed

a Motion to Intervene.          KL argued that she had a right to

intervene pursuant to HFCR Rule 24(a) and (c).              She sought “to

protect the best interests of [AB], for whom [KL] has assumed the

role of parent and established a bonded relationship, and for

whom she was providing a stable and healthy home environment

until the abrupt change of placement[.]”             She also sought “to



      20
           (...continued)
                 / The permanent plan dated November 1, 2016 is in
                the best interest of the child;

                / The present placement is appropriate, safe, and
               necessary[.]

Although it is unclear, it appears that the family court used proposed
findings of fact submitted by the AG’s office, marking with slashes those
findings it chose not to adopt, and numbering sequentially those it did adopt.
Under this reading, the vertical line in front of the second finding above is
actually the number 1. If this interpretation is correct, this Order
indicates a reversal of the family court’s April 3, 2017 adoption of the terms
of the November 1, 2016 permanent plan. There is no explanation for this
reversal.
      21
            The ROA in the instant case refers to the adoption proceedings,
but does not include records from them.

                                         18
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

protect her own rights as Hanai relative to [AB], and to protect

and defend her minor daughter [TL]’s rights as blood sibling to

[AB].”

            KL stated that she wished to adopt AB, and argued that

the Department and GAL’s positions were contrary to AB’s best

interests and based on a “relative preference” that was found

impermissible in In re AS, 132 Hawai i 368, 322 P.3d 263 (2014).

            KL requested that the court grant her status to

intervene nunc pro tunc to July 13, 2017.         KL argued, “Despite

the surreptitious and abrupt manner in which the change of

placement was brought up, and even without the benefit of

counsel, [KL] made a Motion to the Court orally on July 13,

seeking to obtain relief on the grounds incorporated in the

present Motion,” stated in the letter she read aloud at the

hearing.    Noting that she “asked the [c]ourt to make things pono,

maintain the status quo, and allow her time to seek legal

counsel” at the July 13 hearing, KL argued that such requests

should be construed as a motion to intervene.

            The GAL submitted a memorandum in opposition to KL’s

Motion to Intervene.     The GAL argued that KL “urges the [c]ourt

to engage in a giant leap of judicial activism” by recognizing

KL’s right to intervene based on the hānai tradition.            She

contended that it would “create a whole new right superior of

parental rights,” that would survive termination of parental

rights.    As such, the GAL argued that KL “failed to present legal


                                    19
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

authority to establish her right to intervene.”           The Department

also opposed the motion, arguing that KL “has no legal interest”

to support a right to intervene, as she has “no right to custody

[or] visitation, nor is she the parent of this child.”             The

Department argued that allowing KL to intervene “may cause delays

and prejudice to the remaining parties.”

            On September 5, 2017, KL submitted a Supplemental

Memorandum in Support of Motion to Intervene.           KL argued that she

was entitled to challenge the Department’s placement of AB in New

Hampshire because her interests as a hānai parent 22 constitute

“an interest relating to the . . . parental rights of a minor

child” under HFCR Rule 24(a)(2).          She also argued that she was

entitled to intervene to protect her daughter’s inheritance

rights, citing HRS §§ 532-4 and -8.

            KL argued that it would be in the best interest of AB

to add KL as a party, and thus the court should define KL as a

“party” under HRS § 587A-4.

      12.   September 7, 2017 Hearing

            On September 7, 2017, the court held a hearing on KL’s

Motion to Intervene.      After hearing the parties’ arguments, the

court stated that while KL’s counsel “[did] raise issues that the


      22
            KL argued that she was a hānai relative as defined in HRS § 587A-
4. In this chapter, part of the Child Protective Act, “hanai relative” is
defined as “an adult, other than a blood relative, whom the court or
department has found by credible evidence to perform or to have performed a
substantial role in the upbringing or material support of a child, as attested
to by the written or oral designation of the child or of another person,
including other relatives of the child.” As noted previously, KL’s hānai
status is not in dispute.

                                     20
      *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

court may need to address,” it was denying KL’s motion based on

the reasons set forth in the Department’s memorandum in

opposition.

       13.   September 18, 2017 Permanent Plan

             On September 18, 2017, the Department submitted a new

Permanent Plan, which stated the goal of adoption by SH and JH at

the next court hearing, scheduled for November 2, 2017.

       14.   KL’s Motion for Reconsideration of the Order Denying
             the Motion to Intervene

             The court entered a written order denying KL’s Motion

to Intervene on October 9, 2017.            Thereafter, on October 17,

2017, KL filed a Motion for Reconsideration pursuant to HFCR Rule

59.    At a hearing on November 6, 2017, the court addressed KL’s

Motion for Reconsideration and a few other pending matters.

             The court held that because it had already consolidated

the competing adoption petitions and allowed the parties to

access the documents from the original child welfare case, the

motion to reconsider was moot.          The court filed a written order

denying the motion on December 21, 2017, and KL timely appealed.

             The adoption evidentiary hearing was scheduled for

January 29, 2018.

       15.   Mandamus Petition

             On December 15, 2017, KL filed a petition for writ of




                                       21
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

mandamus to this court.23       This court denied mandamus relief.

B.    ICA Proceedings

        1.     Opening Brief

               On appeal, KL challenged: (1) the Order Awarding

Permanent Custody, entered April 3, 2017; (2) the Order

Continuing Permanent Custody, entered July 31, 2017; 24 (3) the

Order Denying Motion to Intervene entered October 9, 2017; and

(4) the Order Denying Motion for Reconsideration of Order Denying

Motion to Intervene entered October 9, 2017, entered December 21,

2017.

               Regarding the April 3 Order Awarding Permanent Custody,

KL challenged Finding of Fact G - “Currently there is no

responsible and competent substitute family willing and able to

assume the duties of permanent custody of the child” - as plain

error.       KL argued that pursuant to HRS § 587A-33(a), “the court

was required to find by clear and convincing evidence that the

proposed Permanent Plan is in the best interest of the child, and

to presume that it was in the child’s best interest to be


        23
            KL sought an order directing Judge Nagata to (1) grant her
August 21, 2017 Motion to Intervene in FC-S No. 15-0007 nunc pro tunc to
July 13, 2017 (the date of the change of placement hearing); (2) grant her
August 21, 2017 Motion for an Emergency Change of Placement; (3) release to
her the complete transcripts of the proceedings held on September 7, 2017,
November 2, 2017, and November 6, 2017 in FC-S- No. 15-0007; (4) vacate the
April 3, 2017 Order Awarding Permanent Custody of AB to DHS; and (5) recuse
herself from further presiding over FC-S No. 15-0007, FC-A No. 17-0019, and
FC-A No. 17-0029.
      24
            KL argued that she did not discover the errors from (1) the Order
Awarding Permanent Custody and (2) the Order Continuing Permanent Custody
until after her Motion to Intervene and Motion for Reconsideration were
denied.

                                      22
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

permanently placed with responsible and competent substitute

parents in a safe and secure home.”        While Finding of Fact G

stated that there was no suitable substitute family, no evidence

was introduced to support that finding.

           Regarding the Order Continuing Permanent Custody, KL

challenged the Finding of Fact that “[i]t is in the best interest

of the child that the prior award of permanent custody be

continued in her new placement located in New Hampshire” as plain

error.   KL argued that pursuant to HRS § 587A-31(c), the court

must make written findings including, among other things, “(2)

[w]hether the current placement of the child continues to be

appropriate and in the best interests of the child or if another

in-state or out-of-state placement should be considered[.]”             The

court concluded that placing AB in New Hampshire would be in her

best interests without first “addressing whether the current

placement with [KL] continued to be appropriate.”           Thus, KL

argued, the court’s failure to state its findings regarding AB’s

current placement at the time was plain error.

           Moreover, KL argued that under In re AS, 132 Hawai i

368, 322 P.3d 263, the court “is the final arbiter of whether a

proposed change in placement is in the best interests of a

minor,” and the court should reject the Department’s placement

decision “if it is shown by a preponderance of the evidence that

the change of placement is not in the child’s best interests.”

KL contends that she “had a right to dispute the Department’s


                                    23
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

proposed change of placement, and the [c]ourt was required to

make an independent determination of the matter.”           According to

KL, “[t]he failure of the [c]ourt to make an independent

determination before adopting the Department’s recommendation was

plain error.”

          Furthermore, KL argued that the Department’s

recognition of KL as AB’s hānai mother “granted her legal status

as AB’s relative, and her home as AB’s family home.”           She argued

that this recognition conferred a benefit to KL, AB, and TL “by

recognizing their traditional Hawaiian Ohana as a family,” and

thus the Department was required to give them “a fair opportunity

to be heard and a fair process by which it would be determined

that their family would be broken up against their will, before

taking action to separate them.”         In support of this due process

argument, KL cited Morrissey v. Brewer, 408 U.S. 471, 481 (1982),

Goldberg v. Kelly, 397 U.S. 254 (1970), and Mathews v. Eldridge,

424 U.S. 319, 335 (1976).

          Regarding the Order Denying Motion to Intervene, KL

argued that the court erred by denying this motion based on lack

of standing, rather than addressing the merits of her challenge

to the Department’s placement decision.         She contended that the

court “adopted the Department’s argument that [KL] was merely a

former resource care-giver without an interest in the case,

overlooking the nunc pro tunc character of the Motion to

Intervene.”     KL also claimed that “the record itself is clear”


                                    24
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

that KL indeed had standing, because at the July 13, 2017

hearing, the court “already ruled that [KL] did have standing[.]”

          Regarding the Order Denying Motion for Reconsideration,

KL argued that the family court erred in ruling that her

challenge in the instant case was moot due to consolidation of

the competing adoption petitions.        KL argued that if she “were to

have overturned the Department’s choice, and regained custody of

AB, then under HRS § 578(2)(a)(6), her consent would be required

to any proposed adoption of AB, which in the present

circumstances would allow her to withhold consent to the New

Hampshire adoption.”

     2.   Answering Brief

          In its Answering Brief, the Department argued KL lacked

standing to challenge (1) the Order Awarding Permanent Custody

and (2) the Order Continuing Permanent Custody, as she was

“neither a parent, nor a party to [AB]’s custody proceeding” and

was thus not “affected or prejudiced by the appealable order.”

The Department argued that while the court allowed KL to

participate in the July 13, 2017 hearing as AB’s resource

caregiver, the transcript “is clear that the family court did not

determine that [KL] had standing to contest custody.”

          Moreover, the Department argued that even if KL had

standing, her appeal of the custody orders was untimely under

Rule 3 of the Rules Expediting Child Protective Appeals (RECPA),




                                    25
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

and HRAP Rule 4.25     Citing the 30-day window to file a notice of

appeal, the Department noted that KL’s appeal was filed 277 days

after the Order Awarding Permanent Custody was ordered and 158

days after the Order Continuing Permanent Custody was ordered.

Because “[t]here is no statutory exception allowing for such late

filings,” the Department argued that the ICA should not address

the merits of these two appeals.

            The Department also argued that KL’s points lack merit.

Regarding the Order Awarding Permanent Custody, the Department

contended that Finding G was harmless error pursuant to HFCR Rule

6126 because such a finding “is not a statutory requirement in an

order terminating parental rights and awarding permanent custody

to the DHS[.]”

            With regard to KL’s claim that the Department conferred

a benefit by recognizing her as the hānai parent of AB, the

Department asserted that this argument was not raised at the

March 10, 2017 hearing on the termination of parental rights and,


      25
            Although the Department did not cite it, the statute giving
authority for HRAP Rule 4 is HRS § 641-1.
      26
            HFCR Rule 61 provides:

            No error in either the admission or the exclusion of
            evidence and no error or defect in any ruling or order
            or in anything done or omitted by the court or by any
            of the parties is ground for granting a new trial or
            for setting aside a verdict or for vacating,
            modifying, or otherwise disturbing a judgment or
            order, unless refusal to take such action appears to
            the court inconsistent with substantial justice. The
            court at every stage of the proceeding must disregard
            any error or defect in the proceeding that does not
            affect the substantial rights of the parties.

                                     26
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

in any event, such an argument does not have a legal basis.

            The Department also argued that KL “fails to

substantiate the claim that she has a de facto right to custody

of [AB] as a contracted resource parent.”         The Department noted

that “[a]s a resource caregiver, [KL] had a contractual

relationship with the DHS to care for the child,” which is not

the same thing as “custody of the Child.”         The Department

contended that because “[f]oster custody and permanent custody of

[AB] was with the DHS,” KL did not have de facto custody of AB

pursuant to HRS § 571-46(a)(2).

            Finally, the Department argued that it was not a

manifest abuse of discretion to deny KL’s Motion for

Reconsideration, as KL did not present any new evidence, and the

matters raised in the motion had already been addressed by the

court.    Moreover, the Department asserted that the court properly

deemed the motion to reconsider unnecessary once it consolidated

the competing petitions for adoption.

     3.     Reply Brief

            In her Reply Brief, KL again asserted that the court

recognized that she had standing at the July 13, 2017 hearing.

She contended that the Department failed to support its claim

that the trial court satisfied its duty to hold a hearing and

make independent recommendations before changing AB’s placement,

and that “the Department avoided answering the question of

whether [KL] was entitled to a contested hearing before the


                                    27
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

change of placement, when it was properly before the court.”

          KL also asserted that the Motion for Reconsideration

presented newly discovered evidence, and that her efforts to

contest the change of placement in the original child protection

proceeding were not moot.

          Regarding the claim that Finding G in the Order

Awarding Permanent Custody was harmless error, KL contends that

HRS § 587A-33 “does require the court to make that determination,

and the Department does not show why that section of the statute

should be ignored.”

          Additionally, with regard to the Order Continuing

Permanent Custody, KL raised the new argument that in addition to

“ma[king] no finding as to whether AB’s placement with [KL]

continued to be appropriate[,]” this Order improperly “contains,

side by side, two contradictory findings[.]”          KL asserted that

the court’s finding that it was in AB’s best interests to

continue the “new placement in New Hampshire with [SH and JH]”

contradicted the other finding that “[t]he present placement is

appropriate, safe, and necessary,” given that the “present

placement” was with KL.

     4.   ICA Summary Disposition Order

          On November 30, 2018, the ICA entered its Summary

Disposition Order (SDO).      The ICA held that it lacked appellate

jurisdiction over the appeal of the April 3, 2017 Order Awarding

Permanent Custody and the July 31, 2017 Order Continuing


                                    28
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

Permanent Custody, due to untimeliness.         The ICA determined that

the Order Awarding Permanent Custody was immediately appealable,

citing In re Doe, 77 Hawai i 109, 114-15, 883 P.2d 30, 35-36

(1994), and thus an appeal should have been filed within 30 days

of its entry.   The ICA determined the same with regard to the

Order Continuing Permanent Custody.        Because neither order had

been appealed within the 30-day window set by HRAP Rule 4

pursuant to HRS § 641-1, the ICA held that it lacked appellate

jurisdiction over them.

          The ICA also determined that even if these appeals were

timely filed, KL would lack standing to bring such a challenge:

          When the Order Awarding Custody was entered, KL was
          not a party and had not sought to intervene in this
          proceeding for termination of parental rights. KL
          lacks standing to enforce the parental rights of AB’s
          mother [ ] or father [ ]. In re F Children, Nos.
          2882, 2883, and 1884, 2009 WL 1300933 (Haw. App. May
          9, 2009) (mem. op.) at *8 (Father lacks standing to
          enforce Mother’s parental rights). Mother and Father
          did not appeal the termination of their parental
          rights to AB. Therefore, the termination of their
          parental rights is final.

          With regard to the Order Denying Motion to Intervene,

the ICA rejected KL’s arguments that the Family Court erred in

not recognizing her standing at the September 7, 2017 hearing,

and that it had previously recognized her standing as a party at

the July 13, 2017 hearing.      The ICA determined that the Family

Court allowed KL to speak at the July 13, 2017 hearing because

she was AB’s resource caregiver, which was consistent with HRS §

587A-14(d) (2006).    The ICA noted that “[t]he Family Court made


                                    29
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

no finding at the July 13, 2017 hearing that it was in AB’s best

interest to allow KL to participate in this termination

proceeding as a party or a person with standing to be a party.”

The ICA also determined that “contrary to KL’s argument on

appeal, KL did not and could not have orally requested to

intervene during that hearing because a motion to intervene under

HFCR Rule 24(c) must be made in writing.”

          Nevertheless, the ICA agreed that KL’s Motion to

Intervene and Motion for Reconsideration should have been granted

on the basis of KL’s submission of a petition to adopt AB.             The

ICA reasoned as follows:

          HFCR Rule 24(a)(2) requires a family court to permit
          intervention by anyone who claims an interest in the
          custody or visitation of the subject minor child when
          the applicant is “so situated that the disposition of
          the action may as a practical matter impair or impede
          the applicant’s ability to protect that interest[.]”
          We conclude that, upon the post-termination submission
          of a petition for adoption of a minor child, the
          adoption petitioner is claiming an interest in the
          custody or visitation of the child and is so situated
          that the disposition of the placement issues in the
          termination of parental rights action may, as a
          practical matter, impair or impede the adoption
          petitioner’s ability to protect that interest. It
          cannot be ignored that, as a practical matter, post-
          termination placement decisions can impact adoption
          proceedings in a variety of ways. That is not to say
          that the adoption petitioner’s interest must be given
          particular weight, but such petitioners should be
          permitted to intervene, post-termination, to ensure
          that their interests are adequately protected.

          The ICA recognized that “[h]ere, if at the time the

family court denied KL’s motion to intervene, there was a pending

petition for adoption filed on behalf of KL, then the Family


                                    30
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

Court erred in denying the motion to intervene.”           The ICA noted

the same with regard to SH and JH: “the Family Court also denied

a post-termination motion to intervene filed by SH and JH.             If at

the time the Family Court denied that motion, a petition for

adoption on behalf of SH and JH was pending, then the Family

Court also erred in denying that motion.”

           The ICA disagreed, however, with KL’s contention that

the family court should have necessarily granted the Motion to

Intervene nunc pro tunc.      The ICA noted that KL did not cite

authority for this proposition, and the ICA found none.            The ICA

also held that because KL did not file a written motion to

intervene on July 13, 2017, she was not entitled to have her

status as a party be retroactive to that date.

           Finally, with regard to the Order Denying the Motion

for Reconsideration, the ICA addressed KL’s argument that the

family court incorrectly considered her arguments moot upon

consolidating the two adoption petitions.         Specifically, the ICA

considered KL’s argument that, if she were permitted to intervene

and then were able to “overturn[] the DHS’s choice of resource

caregiver placement” and “regain custody of AB, then KL’s consent

would have been required for any proposed adoption of AB[.]”

           The ICA held that KL’s consent to adoption would not be

required under HRS § 578-2(a) even if AB were returned to her

care.   The ICA cited HRS § 578-2(a):

           (a) Persons required to consent to adoption. Unless
           consent is not required or is dispensed with under

                                    31
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

          subsection (c) hereof, a petition to adopt a child may
          be granted only if written consent to the proposed
          adoption has been executed by:

          (1) The mother of the child;

          (2) A legal father as to whom the child is a
          legitimate child;

          (3) An adjudicated father whose relationship to the
          child has been determined by a court;

          (4) A presumed father under section 578-2(d);

          (5) A concerned natural father who is not the legal,
          adjudicated, or presumed father but who has
          demonstrated a reasonable degree of interest, concern
          or responsibility as to the welfare of a child . . .;

          (6) Any person or agency having legal custody of the
          child or legally empowered to consent;

          (7) The court having jurisdiction of the custody of
          the child, if the legal guardian or legal custodian of
          the person of the child is not empowered to consent to
          adoption;

          (8) The child to be adopted if more than ten years of
          age, unless the court in the best interest of the
          child dispenses with the child’s consent.

          According to the ICA, even if KL resumed foster custody

of AB, this would not constitute legal custody of AB such that

HRS § 578-2(a)(6) would apply.       The ICA referred to the

definition of “legal custody” under HRS § 571-2 27 and the


     27
          HRS § 571-2 states:

          “Legal custody” means the relationship created by the
          court's decree which imposes on the custodian the
          responsibility of physical possession of the minor and
          the duty to protect, train, and discipline the minor
          and to provide the minor with food, shelter,
          education, and ordinary medical care, all subject to
          residual parental rights and responsibilities and the
          rights and responsibilities of any legally appointed
                                                               (continued...)

                                    32
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

definition of “foster custody” under HRS § 587A-4. 28            The ICA

recognized that the Department was appointed “as the permanent

custodian, with the duty to provide food, clothing, shelter,

psychological care, physical care, medical care, supervision,

other necessities, and appropriate education to AB.”                 As such,

the ICA held, “DHS, not KL, had legal custody of AB and could

provide consent to an adoption under HRS § 578-2(a)(6).

              The ICA noted that KL presented no other argument on

appeal that the family court abused its discretion in denying the

Motion for Reconsideration.          Nevertheless, the ICA clarified

that, “as stated above, if a post-termination petition for

adoption filed on behalf of KL was pending, then the Family Court

erred in declining to permit KL to intervene.”

              The ICA concluded as follows:

              For these reasons, KL’s appeal is dismissed in part
              for lack of appellate jurisdiction with respect to the
              Family Court’s April 3, 2017 Order Awarding Permanent
              Custody and the July 31, 2017 Order Continuing
              Permanent Custody. The Family Court’s October 9, 2017
              Order Denying Intervention and December 21, 2017 Order
              Denying Reconsideration are vacated. Recognizing,



     27
          (...continued)
               guardian of the person.
     28
              HRS § 587A-4 states:

              “Foster custody” means the legal status created when
              the department places a child outside of the family
              home with the agreement of the legal custodian or
              pursuant to court order, after the court has
              determined that the child’s family is not presently
              willing and able to provide the child with a safe
              family home, even with the assistance of a service
              plan.


                                         33
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

            however, that AB’s circumstances may have changed and
            the issue of intervention in this termination
            proceeding may be moot, we remand this case to the
            Family Court for such further proceedings as may be
            necessary.

            After the SDO was entered, KL filed a Motion for

Reconsideration, which was denied.

C.    Certiorari Proceedings

            KL timely filed an application for certiorari, which

raises the following questions:

            1.    Did Petitioner’s status as Hanai mother of AB
                  and head of a Hawaiian Ohana confer substantive
                  family rights that could not be abrogated
                  without a due process fair hearing with an
                  opportunity to be heard, as was requested by
                  Petitioner in Family Court on July 13, 2017,
                  speaking as “an educated Hawaiian, a mother, a
                  resource caregiver, a registered nurse and the
                  biological parent of AB’s biological
                  sibling”?[29]

            2.    What is the minimum showing/quantum of evidence
                  sufficient to require a contested hearing on the
                  proposed change of placement pursuant to In the
                  Interest of A.S., 132 Haw. 368, 322 P.3d 263
                  (2014), and did Petitioner’s July 13, 2017,
                  request for a contested hearing meet that
                  standard?

            3.    Should this Court apply Rule 2, H.R.A.P., to
                  reach Petitioner’s claims of plain error in the
                  Order Awarding Permanent Custody entered on
                  April 3, 2017 and the Order Continuing Permanent
                  Custody entered on July 31, 2017, by which
                  Petitioner’s & her daughter’s family rights were
                  adversely affected, when Petitioner was present
                  at the court hearings, but was not a party and
                  did not receive copies of the Orders until long
                  after the time to file a Notice of Appeal had
                  lapsed?


      29
            The quoted language is from KL’s statement to the family court on
July 13, 2017.

                                      34
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***



          4.    Was the Family Court’s Finding of Fact G in the
                Order Awarding Permanent Custody, that there was
                “no responsible and competent substitute family
                willing and able to assume the duties of
                permanent custody” clearly erroneous, and if so,
                was the Order Awarding Permanent Custody
                invalid?

          5.    Was the Family Court’s Finding of Fact in the
                Order Continuing Permanent Custody that “the
                present placement is appropriate, safe, and
                necessary” inconsistent with its change of
                placement to New Hampshire in the same Order,
                and if so, was the change of placement clearly
                erroneous?

          6.    Was Petitioner entitled to have her Motion to
                Intervene, which was filed on August 21, 2017,
                relate back to July 13, 2017, the day that
                Petitioner made her oral Motion to the Court,
                when Petitioner was acting pro se, and actually
                had her Motion written out and read from it to
                the Court?

          Oral argument was held on June 20, 2019.           On June 28,

2019, this court issued an order vacating the family court’s

July 13, 2017 order changing AB’s placement to New Hampshire.               We

ordered that the family court conduct a contested placement

hearing, “giving proper recognition to KL’s status as a hānai

parent, as well as AB’s best interests.”         We retained concurrent

jurisdiction to enter an opinion and judgment to follow the

order.

                       III.   STANDARDS OF REVIEW

          In reviewing family court cases, we recognize the

following standards.




                                    35
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

A.     Family Court Decisions

            In Fisher v. Fisher, we held:

            Generally, the family court possesses wide discretion
            in making its decisions and those decision[s] will not
            be set aside unless there is a manifest abuse of
            discretion. Thus, we will not disturb the family
            court’s decisions on appeal unless the family court
            disregarded rules or principles of law or practice to
            the substantial detriment of a party litigant and its
            decision clearly exceeded the bounds of reason.

111 Hawai i 41, 46, 137 P.3d 355, 360 (2006) (quoting In re Doe,

95 Hawai i 183, 189-90, 20 P.3d 616, 622-23 (2001)).

B.     Findings of Fact, and Conclusions of Law

            On appeal, we review the family court’s findings of

fact

            under the “clearly erroneous” standard. A FOF is
            clearly erroneous when (1) the record lacks
            substantial evidence to support the finding, or (2)
            despite substantial evidence in support of the
            finding, the appellate court is nonetheless left with
            a definite and firm conviction that a mistake has been
            made. “Substantial evidence” is credible evidence
            which is of sufficient quality and probative value to
            enable a person of reasonable caution to support a
            conclusion.

            On the other hand, the family court’s COLs are
            reviewed on appeal de novo, under the right/wrong
            standard. COLs, consequently, are “not binding upon an
            appellate court and are freely reviewable for their
            correctness.

            ....

            Moreover, the family court is given much leeway in its
            examination of the reports concerning a child’s care,
            custody, and welfare, and its conclusions in this
            regard, if supported by the record and not clearly
            erroneous, must stand on appeal.

Id. (quoting In re Doe, 95 Hawai i at 190, 20 P.3d at 623).


                                      36
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

                              IV.   DISCUSSION

A.   Jurisdiction

            This court has jurisdiction to review the October 9,

2017 Order Denying Motion to Intervene and the December 21, 2017

Order Denying Motion for Reconsideration.           In substance, those

orders related back to the July 31, 2017 Order Continuing

Permanent Custody.

            HRS § 587A-36, which governs appeals of family court

orders, provides: “[a]n interested party aggrieved by any order

or decree of the court under this chapter may appeal as provided

in section 571-54.”       Under HRS § 571-54:

            An interested party, aggrieved by any order or decree
            of the court, may appeal to the intermediate appellate
            court for review of questions of law and fact upon the
            same terms and conditions as in other cases in the
            circuit court, and review shall be governed by chapter
            602, except as hereinafter provided. Where the decree
            or order affects the custody of a child or minor, the
            appeal shall be heard at the earliest practicable
            time.

            Chapter 602, in turn, gives this court jurisdiction

“[t]o hear and determine all questions of law, or of mixed law

and fact, which are properly brought before it by application for

a writ of certiorari to the intermediate appellate court or by

transfer as provided in this chapter.”           HRS § 602-5(a)(1).

            KL did not timely appeal the family court’s orders

granting and continuing permanent custody, entered on March 13,

2017 and July 31, 2017.       The ICA dismissed the appeal in part




                                      37
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

because of this defect.30       But KL did timely appeal the family

court’s decision on her Motion for Reconsideration of its order

denying her Motion to Intervene. 31

            Because the Motion for Reconsideration raised the same

set of issues KL raised in her earlier opposition to the July 31,

2017 Order Continuing Permanent Custody, we conclude that KL

timely appealed the relevant issues from the July 31, 2017 Order.

B.    KL Had A Right to Intervene in the Case Under HFCR Rule
      24(a)(2)

            Pursuant to HFCR Rule 24(a)(2):

            Upon timely application anyone shall be permitted to
            intervene in an action when the applicant claims an
            interest relating to the . . . custody, visitation, or
            parental rights of a minor child which is the subject
            of the action and the applicant is so situated that
            the disposition of the action may as a practical
            matter impair or impede the applicant’s ability to
            protect that interest, unless the applicant[’]s
            interest is adequately represented by existing
            parties.

HFCR Rule 24(a)(2) (emphasis added).

            Here, KL’s statement to the family court on July 13,

2018 was sufficient to alert the court that she wished to

intervene based on her interest in the custody, visitation, or

parental rights of AB.       Her interest was based on several aspects



      30
            The ICA stated that an untimely appeal is “a jurisdictional defect
that cannot be waived by the parties or disregarded by the court.”
      31
            The family court entered its order denying KL’s Motion for
Reconsideration on December 21, 2017; KL filed her notice of appeal on
January 5, 2018. Pursuant to HRAP Rule 4(a)(3), the timely filing of the
Motion for Reconsideration extended the time for appeal of the October 9, 2017
Order Denying Motion to Intervene until 30 days after the entry of the order
disposing of the Motion for Reconsideration.

                                      38
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

of her role in AB’s life: a hānai relative currently raising AB,

the mother of AB’s half-sister, and AB’s resource caregiver, as

well as being a petitioner to adopt AB.          Taken together, these

facts clearly show that KL’s interest was sufficient to allow her

to intervene under HFCR Rule 24(a)(2).

      1.    KL’s Motion to Intervene Did Not Need to Be in Writing

            The fact that KL did not move to intervene in writing,

which the ICA found dispositive, is not relevant.            First, HFCR

Rule 24 requires only an “application,” not a motion.

Consequently, HFCR Rule 10(a), which requires that all motions -

except when made during a hearing or trial - be in writing does

not apply in its plain terms. 32      Even if HFCR Rule 10(a) did

apply to applications to intervene, KL requested an opportunity

to notify the court of her interest in the proceeding during a

hearing.    Consequently, even if construed as a motion, rather

than an application, this motion would be exempt from the writing

requirement under HFCR Rule 10(a).

      2.    The Family Court Should Have Construed KL’s Statement
            as a Motion to Intervene

            Although KL’s statement was not framed as an

application to intervene in the proceedings, the family court

should have construed it as such.         At that time, KL was acting

pro se.    It is well settled that courts should avoid construing


      32
            HFCR Rule 10(a) states, “All motions, except when made during a
hearing or trial, shall be in writing, shall state the grounds therefor, shall
set forth the relief or order sought, and if involving a question of law shall
be accompanied by a memorandum in support of the motion.”

                                     39
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

pro se pleadings “technically” in a way that forecloses a path to

relief that might otherwise be available.         See Waltrip v. TS

Enters., Inc., 140 Hawai i 226, 231, 389 P.3d 815, 820 (2016)

(“[P]leadings and letters in administrative proceedings are to be

construed liberally rather than technically.” (citations and

alteration omitted)); see also Ryan v. Herzog, 142 Hawai i 278,

418 P.3d 619 (2018) (“The rules do not require technical

exactness or draw refined inferences against the pleader; rather,

they require a determined effort to understand what the pleader

is attempting to set forth and to construe the pleading in his

favor.” (quoting Dupree v. Hiraga, 121 Hawai i 297, 314, 219 P.3d
1084, 1101 (2009))).     It was clear from the substance of KL’s

statement that she was asking to assert her interest in the

proceeding.   The family court should have recognized that and

construed KL’s statement as an application to intervene.

     3.   The Family Court Should Have Considered KL’s Hānai
          Status as A Factor Weighing in Favor of Granting
          Intervention

          On appeal, the ICA correctly held that, given KL’s

pending adoption petition, she had a sufficient interest to

warrant intervention in the child welfare proceeding.            However,

it erred when it did not recognize that, in addition, by virtue

of her status as the current resource caregiver, a hānai relative

presently raising AB, and the mother of AB’s half-sister, KL had

a right to intervene in the proceeding.

          In the aggregate, the roles KL played in AB’s life were


                                    40
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

sufficient to confer a right to intervene in the child welfare

case.   When determining whether a person has asserted an interest

sufficient to intervene in child welfare proceedings, we hold

that the family court must consider any asserted hānai

relationships as a factor weighing in favor of intervention.

           Hānai relationships are rooted in Native Hawaiian

culture:

           Meaning “to feed” or “to nourish,” hānai refers to a
           child who is reared, educated, and loved by someone
           other than the child’s natural parents.
           Traditionally, kūpuna and older siblings within the
           family exercised the right to hānai. The purpose of
           hānai was often to fill an emotional void for those
           without children in the home or to solidify a
           relationship between two families.

           . . .

           Traditionally, natural parents renounced all claims to
           a child in “a binding agreement when the parents said
           in the hearing of others, ‘Nāu ke keiki kūkae a
           na au,’” meaning “I give this child, intestines,
           contents and all.” Thus, the permanent quality of the
           hānai relationship made it a near equivalent of legal
           adoption. It is important to note, however, that the
           permanency of hānai was never intended to sever the
           child’s genealogical heritage.

Native Hawaiian Law: A Treatise 1140-41 (Melody Kapilialoha

MacKenzie with Susan K. Serrano, D. Kapua ala Sproat, eds., 2015)

(citations omitted).

           Several statutes define and incorporate the concept of

hānai relationships into state law.        The term is defined in the

Child Protective Act as:

           [A]n adult, other than a blood relative, whom the
           court or department has found by credible evidence to
           perform or to have performed a substantial role in the

                                    41
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

            upbringing or material support of a child, as attested
            to by the written or oral designation of the child or
            of another person, including other relatives of the
            child.

HRS § 587A-4.

            Hawai i’s administrative rules governing Temporary

Assistance of Needy Families defines “relatives” to include hānai

mothers and fathers.33     HAR § 17-656.1-7(b)(1).       The section

includes that “‘[h]anai’ means a child who is taken permanently

to be reared, educated, and loved by someone other than the

child’s natural parents at the time of the child’s birth or in

early childhood.     The child is given outright, and the natural

parents renounce all claims to the child.”          HAR § 17-656.1-2.

And in Hawai i’s Workers Compensation Law, the term “child”

includes “a hanai child acknowledged prior to the personal

injury.”   HRS § 386-2.     This section does not define the term

“hānai.”

            This court has also recognized the legal significance

of hānai relationships.      In Leong v. Takasaki, 55 Haw. 398, 520
P.2d 758 (1974), we considered whether a minor child could

recover damages for negligent infliction of emotional distress

after he witnessed his hānai grandmother killed in a car



      33
            Many other administrative rules also recognize hānai
relationships. See, e.g., HAR §§ 17-2030-2 (Hawai i Public Housing Authority
administrative rules defining hānai child as “a person, under nineteen years
of age, for whom an applicant provides food, nourishment, and support and who
is known among friends, relatives, and the community as the applicant’s
child”); 17-656.1-15(c)(3) (Aid to Families with Dependent Children rule that
“[t]he needs and income of hanai parents must be included in assistance units
which include a hanai child”).

                                     42
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

accident.     We found that the absence of a blood relationship did

not bar the child’s recovery, citing the strong Native Hawaiian

tradition of hānai.34 55 Haw. at 410-11, 520 P.2d at 766.            Our

holding that the family court must weigh hānai relationships in

favor of granting intervention in a child welfare proceeding

recognizes the emotional bond between hānai parent and child.

This bond confers an interest on behalf of the parent in the life

of the child, even without formal adoption.

C.    The Family Court Erred When it Failed to Examine the Best
      Interests of the Child Before Ordering Out of State
      Placement

      1.     DHS Has Broad Discretion to Recommend In-State
             Placement of Foster Children

             “[U]pon termination of parental rights, discretion to

determine an appropriate custodian is vested in DHS.”              In re Doe

(December 2002 Doe), 100 Hawai i 335, 346, 60 P.3d 285, 296

(2002).     One of the statutory “duties and rights” of DHS, as

permanent custodian, is “[d]etermining where and with whom the

child shall live; provided that the child shall not be placed

outside the State without prior order of the court[.]”              HRS

§ 587A-15(d)(2).      When DHS recommends an in-state placement, we

have recognized that DHS “must necessarily be free as an agency,

with its particular expertise in child welfare, to make choices

among living arrangements[.]”         In re AS, 132 Hawai i 368, 378,

      34
            At the same time, this court has stopped short of using the
doctrine of equitable adoption to make hānai children heirs of their hānai
parents. Maui Land & Pineapple Co. v. Naiapaakai Heirs of Makeelani, 69 Haw.
565, 568, 751 P.2d 1020, 1021-22 (1988). Our decision today follows Leong but
does not disturb the holding in Maui Land & Pineapple.

                                      43
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

322 P.3d 263, 273 (2014).

             In defining the parameters of the family court’s review

of an in-state placement decision, we found that “where a party

challenges DHS’s permanent placement determination, that party

bears the burden of proving, by a preponderance of the evidence,

that DHS’s permanent placement determination is not in the best

interests of the child.”      Id. at 377.    We set forth this rule

because DHS’s “social workers are presumed to be experts on child

protection and child welfare.”       Id. (citing HRS § 326-51 (1993 &

Supp. 2008), and HRS § 587A-19 (Supp. 2010)).          Under this

standard, DHS’s in-state permanent placement recommendation will

be upheld unless “the party contesting DHS’s permanent placement

recommendation” establishes by a preponderance of the evidence

that the recommended placement is not in the child’s best

interests.    Id.

     2.      The Family Court’s Best Interests of the Child
             Determination Limits DHS’s Discretion Where DHS
             Recommends Out-Of-State Placement

             Where DHS recommends an out-of-state permanent

placement, “the child shall not be placed outside the State

without prior order of the court,” HRS § 587A-15(d)(2),

regardless of whether this placement recommendation is contested

by another party.    In In re AS, we held that the family court

must make its own best interests determination in the context of

permanency hearings.     132 Hawai i at 377, 322 P.3d at 272.

Similarly, in AB’s case, the family court had an obligation in


                                    44
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

all instances involving out-of-state permanent placement

recommendations to conduct an independent determination of the

child’s best interests.

            The family court did not conduct such a determination.

At the July 13, 2017 hearing, the court accepted, without any

serious inquiry into AB’s best interests, the recommendation to

change AB’s placement to New Hampshire. 35           The extent of the

court’s inquiry is reflected in the transcript between the court,

the GAL, and Deputy Attorney General Sandra Freitas, appearing on

behalf of the Department, as follows:

            THE COURT: Thank you. Good morning. Please have a
            seat, everyone. So, Miss Iopa, this is a status
            hearing on your motion. Where are we at?

            MS. IOPA: Yes, Your Honor. I believe we have an
            agreement for a change of placement and to continue
            the adoption hearing.

            THE COURT:     Ms. Freitas?

            MS. FREITAS: That is correct, Your Honor. The
            Department is going to be changing the placement
            of the child to [SH and JH’s] home on the mainland.

            THE COURT:     All right.

            MS. FREITAS:     She's been there.

            THE COURT:     And that's where she is at now?

            MS. FREITAS: Things have been going well. Yes. And
            the ICPC already went through approving that home. So
            effective today, we're going to be having the status
            changed, so that will be the resource home.



      35
            It is also unclear whether the family court considered this
court’s holding that “there is no relative placement preference in [HRS]
chapter 587A [] with respect to permanent placement of foster children[.]”   In
re AS, 132 Hawai i at 370, 322 P.3d at 265.

                                          45
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***



            THE COURT:   All right.

            The family court did not inquire into DHS’s abrupt

change of position in favor of SH.           It did not ask the GAL what

AB’s position was with regard to her permanent placement.            It did

not consider how this change of placement would impact AB’s

relationships in Hawai i, or how it would impact AB’s interests

in stability.    It did not ask why possible permanent placement

options in Hawai i, including her present placement at the time,

were no longer being considered.           The court simply said, “All

right” and moved on.       Considering the record before the family

court at that time, and considering the family court’s statutory

obligation to review the DHS’s out-of-state placement decision,

this was an abuse of discretion.

            We have recognized that “[w]here the best interests of

a child is of paramount importance, consideration of all relevant

evidence becomes a critical duty of the court in making a

decision regarding custody and visitation.”           In re Doe (2006

Doe), 109 Hawai i 399, 411, 126 P.3d 1086, 1098 (2006) (citations

omitted).    As such, we held that the family court abused its

discretion when it denied appellants “the opportunity to present

evidence to show that visitation was in the best interest of the

children,” and we ordered that the appellants be provided this

opportunity on remand.       Id.

            KL likewise was wrongfully denied the opportunity to

present evidence to the family court regarding AB’s placement.

                                      46
   *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

The court allowed KL’s statement at the July 2017 hearing, not

because of her interests in AB’s custody, but because of her

statutory right, as the current resource caregiver, to

“participate in the proceedings to provide information to the

court . . . concerning the current status of the child in [her]

care.”    See HRS § 587A-14.    The opportunity to read a statement

aloud does not satisfy the 2006 Doe requirement.           Rather, KL

should have been able to participate as a party and thereby

present evidence and otherwise develop an adequate factual record

for the court’s consideration.

             Moreover, there is no indication that the family court

considered KL’s statement when issuing its decision.           Aside from

stating, “Thanks for that input,” the court did not address KL’s

assertions, acknowledge the dispute regarding whether AB’s

proposed out-of-state placement was in her best interests, or

even state a finding that such a change was in AB’s best

interests.

     3.      The Family Court Should Have Considered AB’s Hānai
             Relationship with KL When it Determined AB’s Best
             Interests

             HRS § 571-46(b) sets forth the factors involved in a

best interests of the child analysis in the context of child

custody and visitation determinations in divorce proceedings.

Among these are “[t]he emotional needs of the child,” “[t]he

child’s need for relationships with siblings,” and “[t]he overall

quality of the parent-child relationship.”         In addition, “[o]ther


                                    47
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

factors for consideration may include the child’s own desires and

his [or her] emotional and physical needs.”           In re Doe, 95

Hawai i at 191, 20 P.3d at 624 (quoting Woodruff v. Keale, 64
Haw. 85, 99-100, 637 P.2d 760, 769-70 (1981)).           Hānai

relationships fit within these categories that the family court

must consider in determining a child’s best interests.

             Given the significance of the hānai relationship in our

statutes, prior case law, and Native Hawaiian history, as stated

above, such relationships are an essential part of the best

interests of the child determination.         Consequently, we hold that

family courts must consider these relationships whenever the

statute requires that the court determine the best interests of a

child.     Because the family court did not consider AB’s hānai

relationships, including her relationship with KL, it abused its

discretion in changing AB’s placement to New Hampshire. 36

             Because we find that KL was entitled to intervene in

the proceedings under HFCR Rule 24(a) and that the family court

inadequately considered AB’s best interests in changing her

placement on July 13, 2017, we need not reach the constitutional

question posed in KL’s first point of error on certiorari.              In

addition, we do not determine here whether the family court erred

in its Findings of Fact on March 13, 2017 - this question is moot

because the family court must now make new findings of AB’s best


      36
            It also does not appear that the family court took into account
HRS § 571-46(b)(10)’s mandate to consider AB’s “need for [a] relationship with
her sibling[],” TL, who also resided with KL while AB was in KL’s home.

                                     48
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

interests with KL as a party to the proceeding. 37

                              V.   CONCLUSION

            For the reasons set forth above, and consistent with

our June 28, 2019 Order, we vacate the January 31, 2019 judgment

of the ICA and the July 31, 2017 order of the family court and

remand for further proceedings consistent with this opinion.

Peter L. Steinberg                    /s/ Mark E. Recktenwald
for petitioner
                                      /s/ Paula A. Nakayama
Ian T. Tsuda, Julio C.
Herrera, Kurt J. Shimamoto,           /s/ Sabrina S. McKenna
and Patrick A. Pascual
(Sandra L.S. Freitas                  /s/ Richard W. Pollack
and Julio C. Herrera
on the brief)                         /s/ Michael D. Wilson
for respondent




      37
            We also need not decide whether KL qualified as a person with “de
facto custody” of AB pursuant to HRS § 571-46(a)(2). Should the family court
determine that KL had de facto custody of AB, that status may confer
additional rights in the pending adoption proceeding.

                                     49